Citation Nr: 0611200	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-34 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 
30 percent for post traumatic stress disorder (PTSD). 

4.  Entitlement to an increased rating for residuals of 
multiple hand grenade wound scars of left hand, currently 
evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for residuals of 
multiple grenade wound scars of left forearm with embedded 
metallic fragments, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an effective date earlier than November 
16, 2001, for the grant of service connection for PTSD.

7.  Entitlement to an effective date earlier than November 
16, 2001, for an increased rating for multiple grenade wound 
scars of left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by which the RO 
denied entitlement to service connection for hearing loss and 
tinnitus, continued the veteran's rating of 10 percent for 
residuals of multiple hand grenade wound scars of left 
forearm with embedded metallic fragments, assigned a separate 
10 percent evaluation for service connected residuals of 
multiple grenade wound scars of left hand, effective from 
November 16, 2001, and established service connection for 
PTSD as 30 percent disabling, effective from November 16, 
2001.  Inasmuch as the claim with respect to PTSD involves 
disagreement with the initial rating assigned, the Board has 
characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

A lengthy Notice of Disagreement (NOD) was received in August 
2003, at which time the veteran disputed the denial of 
service connection for hearing loss and tinnitus, the 
continued 10 percent evaluation for grenade wound scars of 
the left forearm, the assigned rating for PTSD and the 
assigned rating for grenade wound scars of the left hand as 
well as the effective date of November 16, 2001 for the 
establishment of compensable evaluations for PTSD and also 
for the compensable evaluation for the residuals of grenade 
wound scars in his left hand.  A Statement of the Case (SOC) 
was issued on December 19, 2003 and the RO accepted a 
document from the veteran that was date stamp received on 
December 30, 2003 as a substantive appeal.  A Supplemental 
Statement of the Case was issued on June 7, 2004.

The Board observes that on April 30, 1987 the U.S. District 
Court for the District of Washington had awarded compensation 
to the veteran pursuant to the Federal Tort Claims Act, 28 
U.S.C.A. §§ 1346 (b), 2671 et. seq., to recover for injuries 
sustained to his left hand (additional loss of function), 
left arm and stomach and left leg as a result of medical 
malpractice committed by a VA Medical Center during a course 
of treatment in October 1983.  According to correspondence 
received in October 1993, the veteran additionally sought 
monthly compensation for the injuries associated with that 
treatment.  A deferred rating decision from March 2002 listed 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 limited to a scar of the 
left thigh and for stomach scars associated with VA treatment 
in October 1983 inter alia; however, the claims file does not 
reflect final adjudication of those acknowledged Section 1151 
claims or a formal disposition with respect to the other 
injuries claimed as associated with the October 1983 
treatment.  Inasmuch as any claims associated with the 1983 
VA treatment remain unadjudicated, the Board is without 
jurisdiction and they are referred to the RO for disposition 
to include any adjustment for offset, as and if appropriate.

Furthermore, on his August 2003 NOD, the veteran also raises 
additional service connection claims for hypertension, 
tobacco use disorder, a heart condition, depression, erectile 
disorder, hepatitis C, a prostate disorder, cocaine 
dependence, renal insufficiency, urinary tract disorder, 
numbness and weakness of the upper and lower extremities, 
fainting spells, a respiratory disorder and for a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  As these matters have 
not been considered and addressed by the RO, and, hence, are 
not properly before the Board, they are also referred to the 
RO for appropriate disposition.

For the reasons expressed below, the matters pertaining to 
service connection for hearing loss and tinnitus and the 
initial disability rating for PTSD on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Residuals of multiple grenade wound scars manifest as 
healed multiple grenade wound scars of the left forearm with 
three scars, the first 2 inches by 1/4 inch, the second 
measuring 1 inch by 3/8 of an inch and the third measuring 1 
1/2 inches by 3/8 of an inch, and on the dorsum of the left 
hand is a scar measuring 1 inch by 1/8 of an inch and close 
inspection of the dorsum of the little finger revealed two 
3/16 inch diameter scars with retained fragments that have 
remained static and are superseded as a source of current 
complaints and disabilities by subsequent surgery associated 
with VA medical treatment in October 1983.  

3.  On March 4, 2002, the RO received the veteran's claim for 
service connection for PTSD, for which the RO established 
entitlement to service connection effective from November 16, 
2001.  

4.  There was no pending claim for service connection for 
PTSD filed prior to November 16, 2001, pursuant to which the 
benefits awarded could have been granted.

5.  There was no pending claim for increased disability 
evaluation for multiple grenade wound scars of the left hand 
filed prior to November 16, 2001, pursuant to which the 
benefits awarded could have been granted.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
multiple grenade wound scars of the left hand have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic Code 7801 
(prior to and from August 2002).

2.  The criteria for a rating in excess of 10 percent for 
multiple grenade wound scars of the left forearm with 
embedded metallic fragments have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.21, 4.73, Diagnostic Code 5309 (2005).

3.  The criteria for an effective date earlier than November 
16, 2001, for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2005).

4.  The criteria for an effective date earlier than November 
16, 2001, for the assignment of a separate disability 
evaluation for multiple grenade wound scars of the left hand 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for increased 
evaluations has been accomplished.  

Through notice letters issued in March 2002 and August 2003 
and a December 2003 SOC as well as a SSOC of June 2004, the 
RO notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2002 and August 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  Given that fact, and 
the RO's instructions to him (as noted above), the Board 
finds that the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).]

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this case, documents meeting the VCAA's notice 
requirements were furnished to the veteran both before and 
after the rating action on appeal.  However, the lack of any 
pre-adjudication notice in this case has not, in any way, 
prejudiced the appellant.  

The Board finds that, with respect to the matters herein 
decided, any delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and re-adjudicated after notice was provided.  
As indicated above, the April 2004 SOC notified the veteran 
what was needed to substantiate his claims and also 
identified the evidence that had been considered with respect 
to the claims.  Furthermore, in the March 2002 and August 
2003 notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims.  
After the notice letters and SOC, the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wanted the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist.  The veteran's service medical 
records are associated with the claims file, as are his 
pertinent treatment records from the VA Medical Center (VAMC) 
in Washington, D.C..  In connection with his claims, the 
appellant has been afforded VA examinations, the reports of 
which are of record.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claims that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court indicated that 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for the applicable 
rating code.  This was accomplished in the SOC and SSOCs, 
which is sufficient under Dingess/Hartman.  The Court also 
stated that VA notice must include information regarding the 
effective date that may be assigned.  In this case, the 
veteran and his representative have been provided the 
applicable criteria.  See December 2003 SOC.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision of the claims for increased rating for 
residuals of grenade wounds of the left hand and forearm 
along with claims for earlier effective dates on appeal.  


II. Increased Ratings

a) Background:

In December 1967, the veteran sustained grenade fragment 
wounds of the left hand and forearm inter alia.  Service 
medical records reflect that the wounds healed prior to 
separation.  Pursuant to a September 1968 rating, service 
connection was established for scars, shell fragment wound, 
left arm and hand, and for scars, shell fragment wound of the 
left hip and leg, all of which were initially evaluated as 
noncompensable, effective from August 16, 1968.  The veteran 
was subsequently afforded a VA examination in May 1969, at 
which time, the wound residuals currently on appeal (left 
forearm and hand) were described in detail.  He was reported 
as having normal grip and strength in each hand.  The 
residuals of those wounds were described as "healed multiple 
grenade wound scars of the left forearm with three scars, the 
first 2 inches by 1/4 inch, the second measuring 1 inch by 
3/8 of an inch and the third measuring 1 1/2 inches by 3/8 of 
an inch.  On the dorsum of the left hand was a scar measuring 
1 inch by 1/8 of an inch and close inspection of the dorsum 
of the little finger revealed two 3/16 inch diameter scars.  
A June 1969 rating assigned a 10 percent disability 
evaluation for multiple healed grenade wound scars of the 
left forearm and hand with retained metallic fragments.  

The veteran's medical history is notable for extensive drug 
abuse.  In October 1983, after having injected his left hand 
with amphetamines, he sought treatment at the VA Medical 
Center in Washington, D.C. (VAMC) because his left hand 
became swollen and was painful.  Extensive infection 
progressed into the left forearm.  The course of treatment 
included multiple surgical procedures as well as having his 
left arm temporarily sewn to his stomach area to promote 
recuperation.  

The veteran filed a claim for monetary damages pursuant to 
the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346 (b), 2671 
et. seq., and on April 30, 1987 the U.S. District Court for 
the District of Washington awarded the veteran $85,000 as a 
recovery for injuries to his left hand, left arm and stomach 
and leg sustained as a result of medical malpractice 
committed by the VAMC during the above listed course of 
treatment.  According to correspondence received in October 
1993, the veteran additionally sought monthly compensation 
for the injuries associated with that treatment, which 
matters have remained unadjudicated according to the claims 
file; however, those claims, as noted in the Introduction 
above, have been referred to the RO for disposition, are 
clearly distinguishable from the service connected 
disabilities currently on appeal. 

The veteran was afforded a VA examination in April 2002.  The 
report included photographs of the left arm and hand, which 
reflect scars evidently associated with the multiple 
surgeries performed in 1983 and distinguishable from and far 
more extensive than those reported as associated with the 
veteran's grenade wound residuals.  The examiner even 
commented that "[t]he [October 1983] hand  infection and 
subsequent surgery supersede the shrapnel wounds as a source 
of current complaints and disabilities."  Nonetheless, a 
separate 10 percent rating was assigned for multiple healed 
grenade wound scars of the left hand under Diagnostic Code 
7801, pursuant to a May 2003 rating.  The Board additionally 
observes that the associated rating sheet formally reflects 
only the service connected grenade wound scars (i.e. no 
reference to pathology associated with the 1983 VA medical 
treatment).

b) Analysis:

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The primary 
concern in a claim for an increased evaluation is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  In Francisco, the Court stated that although a 
rating specialist was directed to review the recorded history 
of a disability in order to make an accurate evaluation, the 
regulations did not give past medical reports precedence over 
current findings.  Francisco, 7 Vet. App. at 58.  

Injury of Muscle Group IX, or the muscle group that acts in 
grasping movements of the hand, is rated under 38 C.F.R. § 
4.73, Diagnostic Code 5309, which provides that injuries of 
Group IX are to be rated on limitation of motion, but that a 
minimum 10 percent rating is to be assigned for such muscle 
group impairment.  

Effective August 30, 2002, the criteria for rating skin 
disorders to include scars were revised.  Since the appeal 
was pending at the time the applicable regulations were 
amended, the veteran is entitled to consideration under both 
the former and revised rating criteria.  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the change and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. at 
9; DeSousa v. Gober, 10 Vet. App. at 467.  See also 
VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

As the RO has considered both the former and revised 
applicable rating criteria, and the veteran has been 
furnished with notice of the revised criteria (as evidenced 
by the December 2003 SOC), there is no due process bar to the 
Board also considering the former and revised criteria.

Prior to August 30, 2002, the evaluation criteria provided a 
10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118; Diagnostic Code 7803 (prior to August 30, 
2002).  A 10 percent evaluation may be assigned for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118; Diagnostic Code 7804 
(prior to August 30, 2002).  Other scars are rated on 
limitation on function of part affected.  38 C.F.R. § 4.118; 
Diagnostic Code 7805 (prior to August 30, 2002).  Diagnostic 
Codes 7801 and 7802 were used for evaluation of scars 
resulting from burns (not at issue here). 

Additionally, under the revised version of Diagnostic Code 
7801, scars other than on the head, face, or neck, that are 
deep or that cause limited motion, and cover an area of at 
least 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.  

There is no assertion how the service connected grenade wound 
scars have increased in severity, and the record also does 
not suggest a worsening of the respective disabilities with 
respect to those injuries from the perspective of either 
muscle injuries or as scars.  In fact, clinical findings 
reflect an essentially static condition with respect to the 
service connected grenade wound scars and, as such, do not 
present a basis for increased evaluation for muscle injuries 
or under the old or new criteria for scars (either in terms 
of the area affected or the nature of the scars).

Additionally, the Board has considered whether the record 
presents a basis for assignment of any higher rating in this 
case on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1) (cited to in the December 2003 SOC).  However, 
the criteria for invoking the procedures set forth in that 
regulation are not met.  The Board acknowledges the veteran's 
complaints; however, it has not been shown by the competent, 
credible evidence of record that the veteran's service-
connected residuals of hand grenade wound scars, alone, has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that the 
disabilities otherwise present such an exceptional or unusual 
disability picture as to render impractical the application 
of the normal schedular rating criteria.  In the absence of 
evidence of such factors as those outlined above, the Board 
is not required to refer the claim for compliance with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

III.  Earlier Effective Date for Service Connection for PTSD 
and for Assignment of 10 percent Disability Evaluation for 
Multiple Healed Grenade Wound Scars of the Left Hand

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application for those 
benefits.  38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation therefrom; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. §  
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
See also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from  a claimant, his duly-
authorized representative, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an  informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  38 C.F.R.  § 3.155(a).

According to a March 4, 2002 deferred rating action, the date 
of receipt of the veteran's claim for service connection for 
PTSD was documented as March 4, 2002.  The Board observes 
that the veteran's representative had submitted 
correspondence on November 16, 2001 primarily pertaining to 
unadjudicated claims for compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151.  The Board has 
carefully examined that correspondence.  Although that 
correspondence also mentions the service connected grenade 
fragment wound scars of the left hand, it does not identify a 
claim for PTSD.  Notwithstanding, the RO established service 
connection for PTSD, effective from November 16, 2001 and 
also awarded a separate 10 percent disability evaluation for 
the service connected grenade fragment wound scars.  

The veteran has requested a grant of service connection for 
PTSD from the day following separation from service.  
However, the Board finds that there is no legal basis to 
assign an effective date for such award at any time prior to 
November 16, 2001.  At the time of the grant of service 
connection, there was no pending claim filed prior to 
November 16, 2001 pursuant to which the benefits awarded 
could have been granted.

The veteran also asserts, in the alternative, that his PTSD 
claim should extend back to November 1994, at which time he 
alleges having submitted a claim for PTSD benefits.  The 
Board has carefully reviewed the claims file with respect to 
that contention and observes that the veteran had been 
incarcerated around the time of his 1994 communication.  
Accordingly, his VA compensation had been reduced pursuant to 
38 U.S.C.A. §§ 1114(a), 5313; 38 C.F.R. § 3.665.  His 
communications during that time period were limited to a 
seeking reinstatement of benefits on the occasion of his 
release from prison.  There simply is no statement or 
communication earlier than November 16, 2001 that constitutes 
a claim for PTSD, or otherwise identifies PTSD as a benefit 
sought.  Accordingly, on these facts, November 16, 2001 is 
the earliest possible effective date for the grants of 
service connection for PTSD.

As noted above, in correspondence dated October 26, 1993, the 
veteran explicitly advanced a claim for monthly compensation 
arising from the 1983 treatment and as a "result of VA 
doctors negligence".  That corespondence makes no mention of 
and, accordingly, does not constitute a claim for increased 
rating for the service connected grenade wound scars or 
otherwise identifies the service connected wound scars as a 
benefit sought.  Rather, that correspondence clearly 
constitutes a claim limited to compensation benefits on the 
basis of the 1983 VA medical treatment pursuant to 38 
U.S.C.A. § 1151.  The Board emphasizes that it would be 
entirely inappropriate to assign effective date for the 
service connected wounds under those circumstances.  
Accordingly, on these facts, November 16, 2001 is the 
earliest possible effective date for the assignment of a 
separate 10 percent disability evaluation for multiple 
grenade wound scars of the left hand inasmuch as that date 
first brought forth the service connected grenade wound 
residuals of the left hand.  The veteran does not assert, and 
the claims file does not reflect, that any communication 
filed prior to that date that can be construed as an informal 
claim for this benefit.  The Board again emphasizes that an 
effective date associated with any Section 1151 benefit is 
not presently on appeal as that matter has yet to be 
adjudicated by the RO.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As, on 
these facts, no effective date earlier than November 16, 2001 
is assignable, the claims for an earlier effective date for 
such grant must be denied.  Where, as here, the law and not 
the evidence is dispositive, the matters on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased rating for service connected 
multiple grenade wound scars of the left hand is denied.  

Entitlement to an increased rating for service connected 
multiple grenade wound scars of the left forearm with 
embedded metallic fragments is denied. 

An effective date prior to November 16, 2001 for the grant of 
service connection for PTSD is denied.

An effective date earlier than November 16, 2001 for the 
assignment of a separate disability evaluation for multiple 
grenade wound scars of the left hand is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining matters on appeal is warranted even 
though such action will, unfortunaely, further delay an 
appellate decision on the claims.   

As noted above, the veteran was wounded in December 1967 in 
Vietnam, suffering multiple grenade wounds with retained 
metallic fragments in the left hip and leg as well as the 
left hand and forearm.  At that time, he additionally 
sustained a perforated left eardrum.  His wounds healed 
rapidly, but he reported complaints of hearing loss in the 
left ear in January 1968, at which time he was afforded an 
audio examination, which showed some hearing loss limited to 
the left ear.  Subsequent records reflect the perforation 
healed remarkably well.  On separation, he was afforded 
another audiological examination conducted in August 1968, at 
which time, pure tone thresholds were within normal limits.  
The Board observes that service connection was established 
for perforation of the left eardrum with assignment of a 
noncompensable evaluation in accordance with Diagnostic Code 
6211 pursuant to a June 1969 rating.  

The veteran was afforded a VA audiological examination 
conducted in October 1970, several years after the veteran's 
release from active military service.  At that time, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
N/R
15
LEFT
10
15
20
25
40

Speech audiometry testing revealed speech recognition ability 
of 94 percent in the right ear and 86 percent in the left 
ear.  The examiner additionally commented that the veteran 
exhibited normal hearing in the right ear and a high 
frequency impairment in the left ear.  Ear canals were 
reported as normal, drums were normal and the perforation was 
reported by history only.  Pursuant to a November 1970, 
rating, the noncompensable evaluation for perforation of the 
left eardrum was confirmed and continued in the absence of 
more severe auditory impairment.  Service connection for 
hearing loss was not formally adjudicated.  

The veteran asserts he has hearing loss and tinnitus related 
to service.  His left ear initially demonstrated a qualifying 
hearing loss shortly after his confirmed in service exposure 
to acoustical trauma, but his hearing was noted as normal on 
his separation examination.  Several years after his 
separation from service, some high frequency hearing loss in 
the left ear was noted on examination.  An examination was 
not afforded in the context of the current claim, and there 
is no current pertinent medical evidence as to the current 
existence of hearing loss and/or tinnitus.  However, under 
the circumstances of this case, the Board finds that the 
veteran should undergo a VA medical examination to confirm 
the presence of hearing loss disabilities and tinnitus, and, 
if present, to obtain medical evidence of a nexus between 
each such diagnosed disability and the veteran's active 
military service.  See Duenas v. Principi, 18 Vet. App. 512 
(2004) (where there is an in-service notation of a relevant 
abnormality, a medical opinion may be required to aid in 
substantiating the claim).  

With respect to the evaluation for PTSD, the Board observes 
that the veteran was assigned a Global Assessment of 
Functioning (GAF) of 61 on September 24, 2001 in an 
examination afforded by a psychiatrist whereas, he had been 
assigned GAF scores of 50 by a psychologist less thantwo 
weeks earlier on September 14, 2001.  The most current 
assessment of record dates from January 2002, at which time 
the same psychologist who previously evaluated the veteran 
again assigned a GAF of 50.  

The Board also points out that, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  According to the DSM-IV, a 
GAF score of 61 to 70 is indicative of only mild symptoms or 
some difficulty in social and occupational functioning, but 
generally indicating the veteran was functioning pretty well 
and had some meaningful interpersonal relationships.  
However, a GAF of 41-50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  In view of the divergent GAF scores detailed 
above, a new examination is warranted.  

The Board also observes that the veteran had been scheduled 
for a mental disorders examination in December 2003, but he 
failed to report.  In April 2004, the veteran indicated that 
he was recuperating from a diabetic coma which resulted in a 
February 2004 hospitalization.  The veteran's representative 
has advanced that the veteran was unable to attend the 
December 2003 examination due to illness.  In view of the 
divergent GAF scores detailed above together with the 
explanation offered as to why the veteran did not appear for 
the examination scheduled in December 2003, the Board 
considers that the veteran should be scheduled for another 
mental disorders examination.

The veteran is advised that a failure to report to any 
scheduled examination(s), without good cause, may adversely 
affect his claim.  See 38 C.F.R. § 3.655(b) (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claims on appeal, including, but not 
limited to, follow-up treatment after his 
1983 VA hospitalization.  The notice 
should include any pertinent explanation 
required by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession with respect to the claims, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The veteran should be afforded a VA 
examination by an otolaryngologist (ear, 
nose, and throat specialist) to determine 
the severity and etiology of any current 
bilateral hearing loss disability and 
tinnitus.  All tests and studies (to 
include audiological evaluation) should 
be accomplished, and all clinical 
findings should be set forth in detail.  

The entire claims folder, to include a 
complete copy of this REMAND, must be 
made available to, and be reviewed by, 
the examiner.  Following consideration of 
the veteran's pertinent medical history 
(to include the facts noted herein), the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any present hearing loss and/or 
tinnitus is the result of disease or 
injury incurred in or aggravated during 
active military service, to include the 
veteran's in-service noise exposure.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  The RO should also arrange for the 
veteran to undergo a VA mental disorders 
examination, by a psychiatrist, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and a report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests and 
studies, (to include psychological 
testing, if warranted), should be 
accomplished (with all findings made 
available by the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.

The examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning scale 
score that represents the level of 
impairment due to the veteran's PTSD 
disability, and an explanation of what 
the score means.  It is requested that 
the VA examiner discuss the prior medical 
evidence regarding the veteran's service-
connected PTSD and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical findings 
such as GAF scores.

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish symptoms/impairment 
attributable to any psychiatric 
disability diagnosed in addition to the 
veteran's service-connected PTSD 
disorder.  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall psychiatric impairment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims on appeal.  

If the veteran fails to report to any 
scheduled examination(s), the RO must 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority.

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


